  Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA



 In re: Oil Spill by the Oil Rig “Deepwater          *    MDL NO. 2179
 Horizon” in the Gulf of Mexico, on April 20,        *
 2010                                                *    SECTION J
                                                     *
                                                     *    JUDGE BARBIER
 This Document relates to:                           *
 All Remaining Cases in Pleading Bundle “B1”         *    MAGISTRATE JUDGE WILKINSON
                                                     *


             BP’S MEMORANDUM IN SUPPORT OF ITS DISPOSITIVE MOTION
                   AS TO THE B1 CLAIMS OF MEXICAN PLAINTIFFS

       Pursuant to Pretrial Order No. 67 (Rec. Doc. 25370) (“PTO 67”), BP Exploration &

Production Inc. and BP America Production Company (collectively “BP”) respectfully request that

the Court dismiss the B1 claims of the 115 B1 plaintiffs identified in Exhibit 2 to PTO 67 and

Exhibit A attached hereto, who are fishermen, cooperatives of fishermen, and one business

residing or doing business in Mexico (“Mexican Plaintiffs”). As a matter of law, these plaintiffs

cannot state claims against BP under either the Oil Pollution Act of 1990 (“OPA”) or maritime

law. BP also requests that the Court dismiss the B1 claims of 40 Mexican fishing cooperatives

represented by Weller Green Toups & Terrell, L.L.P. (“Toups”)—identified in the attached Exhibit

B (the “Toups Cooperatives”)—for the additional reason that they are attempting to improperly

assert mass claims on behalf of 11,820 unidentified, individual claimants in violation of Pretrial

Order No. 60 (Rec. Doc. 16050) (“PTO 60”). The Mexican Plaintiffs’ claims should be dismissed

on multiple grounds.

       First, the Mexican Plaintiffs have no cause of action under OPA because they are foreign

plaintiffs and (i) there is no treaty or executive agreement between Mexico and the United States

authorizing recovery and (ii) the U.S. Secretary of State has not certified that a comparable remedy
     Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 2 of 17




exists for United States claimants in Mexico. Second, because Congress has identified which

foreign plaintiffs can recover and under what terms, OPA displaces maritime law for foreign

plaintiffs. Finally, because the Toups Cooperatives have now revealed that they are attempting to

back-door claims on behalf of thousands of individual Mexican fishermen (who failed to comply

with PTO 60) through the guise of complaints filed solely in the name of the cooperatives, these

40 Toups Cooperatives’ B1 claims should be dismissed for their additional express violation of

PTO 60’s prohibition of mass joinder and representative actions.


                       FACTUAL AND PROCEDURAL BACKGROUND

I.      Recovery by Foreign Claimants Under OPA

        OPA is a comprehensive framework for addressing oil spills. Among other things, OPA

imposes preconditions on claims brought by a foreign plaintiff. Specifically, OPA provides:

               (a)    REQUIRED SHOWING BY FOREIGN CLAIMANTS

                     (1)    IN GENERAL. In addition to satisfying the other
                            requirements of this Act, to recover removal costs or
                            damages resulting from an incident a foreign claimant
                            shall demonstrate that—

                           (A) the claimant has not been otherwise compensated for
                               the removal costs or damages; and

                           (B) recovery is authorized by a treaty or executive
                               agreement between the United States and the
                               claimant’s country, or the Secretary of State, in
                               consultation with the Attorney General and other
                               appropriate officials, has certified that the claimant’s
                               country provides a comparable remedy for United
                               States claimants.

33 U.S.C. § 2707 (emphases added).

        In other words, before a foreign claimant can recover under OPA, the United States must

explicitly consent, either by treaty or certification. As far as BP is aware, no court has ever


                                                    2
  Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 3 of 17




concluded that plaintiffs from Mexico can satisfy these requirements, and this Court and the Fifth

Circuit have previously rejected such claims in these proceedings.

II.    Prior Participation in MDL 2179 by Plaintiffs from Mexico

       These are not the only plaintiffs from Mexico who have sued BP in connection with the

Deepwater Horizon incident. For example, soon after the spill occurred, the Mexican States of

Tamaulipas, Quintana Roo, and Veracruz (the “Mexican States”) argued they could pursue claims

under OPA and federal maritime law. They lost on both counts. See In re Deepwater Horizon,

835 F. Supp. 2d 175 (E.D. La. 2011), aff’d, 784 F.3d 1019 (5th Cir. 2015), cert. denied, 136 S. Ct.

536 (2015) (dismissing OPA claims); In re Deepwater Horizon, 970 F. Supp. 2d 524 (E.D. La.

2013) (dismissing maritime law claims), aff’d, 784 F.3d 1019 (5th Cir. 2015), cert. denied sub

nom. State of Veracruz, Republic of Mexico v. BP, P.L.C., 136 S. Ct. 536 (2015). The Mexican

States did not appeal their OPA loss, and the Fifth Circuit affirmed this Court’s dismissal of their

maritime claims pursuant to the Robins Dry Dock doctrine. In re Deepwater Horizon, 784 F.3d

1019, 1031-32 (5th Cir. 2015) (holding the Mexican States, as opposed to the Mexican federal

government, lacked the “crucial proprietary interest” in Mexican waters and shores necessary to

pursue a claim).

       Other plaintiffs from Mexico have likewise attempted, but failed, to maintain claims

against BP in connection with the Deepwater Horizon incident. See, e.g., In re Deepwater

Horizon, 907 F.3d 232, 234 (5th Cir. 2018) (affirming this Court’s dismissal of the claims of

Mexican plaintiffs in the fishing industry for failure to comply with PTO 60); Mar. 6, 2018 Order

& Reasons as to Defendants’ Motion to Dismiss Claims by the Mexican State of Yucatán (Rec.

Doc. 24119) (“Mar. 6, 2018 Order & Reasons Dismissing Yucatán Claims”) (dismissing Yucatán’s

state law claims as preempted by federal law, OPA claims for failure to satisfy the requirements

of OPA § 2707(a)(1), and general maritime claims for failure to identify a proprietary interest in

                                                 3
  Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 4 of 17




any property allegedly damaged by oil); In re Deepwater Horizon, 713 F. App’x 360, 362 (5th Cir.

2018), reh’g denied (Apr. 12, 2018), cert. denied sub nom. Perez v. BP, P.L.C., 139 S. Ct. 231

(2018) (affirming this Court’s dismissal of the claims of Mexican fishing cooperatives and their

members for failure to comply with PTO 60).

III.   Overview of PTO 60 and the Toups Cooperatives’ Claims

       In PTO 60 and the numerous related orders entered thereafter, this Court has repeatedly

held that only individual B1 lawsuits may now proceed in MDL 2179 and that mass joinders and

class claims are barred and dismissed.

       PTO 60, entered on March 29, 2016, ended use of the B1 Master Complaint and ordered

“plaintiffs who have timely filed a claim in the B1 pleading bundle and who have not released

their claim(s) to date” to undertake certain case management steps. PTO 60 (Rec. Doc. 16050), at

¶ 6. Among other things, PTO 60 required that plaintiffs sign and “file an individual lawsuit

(Complaint) (one per plaintiff)” by May 2, 2016. Id. ¶ 6(B)(i). If a plaintiff already had an

individual suit on file, that plaintiff was required to file a sworn statement in its individual case by

May 2, 2016. Id. ¶ 6(A). Failure to comply would result in dismissal of those plaintiffs’ claims

“with prejudice without further notice.” Id. ¶ 6(A)(ii), 6(B)(ii). In response to PTO 60, the 40

Toups Cooperatives filed multi-plaintiff (“Mass Joinder”) complaints, each on behalf of numerous

fishing cooperatives and their members, in violation of PTO 60. See June 7, 2016 Order to Show

Cause Re: Compliance with PTO 60 (Rec. Doc. 18724) (“June 7, 2016 Show Cause Order”), Ex.

3; Dec. 16, 2016 Order & Reasons re PTO 60 Reconciliation Order (Rec. Doc. 22003) (“Dec. 16,

2016 Order & Reasons”), at 8-10.

       In its June 7, 2016 Show Cause Order, the Court identified plaintiffs who, in violation of

PTO 60, had filed Mass Joinder complaints rather than individual lawsuits. (Rec. Doc. 18724), at

¶ 4. This included all 40 of the Toups Cooperatives. Id., Ex. 3. The Court ordered such plaintiffs

                                                   4
  Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 5 of 17




to show cause by June 28, 2016 why their B1 claims should not be dismissed for failure to comply

with PTO 60. Id. ¶ 4. The Toups Cooperatives argued that, “while they believed BP was

misreading their complaints, they ‘have now amended all complaints . . . and limited them to only

the one cooperativa of fishermen in each lawsuit and they have deleted any reference to a list of

other individuals.’” Dec. 16, 2016 Order & Reasons (Rec. Doc. 22003), at 9 (quoting July 27,

2016 Pls’ Reply to BP’s Obj. to Show Cause Submissions (Rec. Doc. 21269), at ¶ 2). In reliance

on this representation and the filing of the amended complaints limiting each complaint to a single

cooperative, BP did not object to the Toups Cooperatives being deemed compliant with PTO 60.

See id. at 9. BP stated that it “would, however, object to any other purported plaintiffs currently

or previously in those . . . actions being deemed compliant with PTO 60.” Sept. 7, 2016 BP’s Sur-

Reply in Opp’n to Certain Pls’ PTO 60 Show Cause Submissions (Rec. Doc. 21653), at 2. In light

of these representations, the Court deemed the Toups Cooperatives PTO 60-compliant. Dec. 16,

2016 Order & Reasons (Rec. Doc. 22003), at 9-10.

       On January 11, 2018, the Court entered Pretrial Order No. 65 (Rec. Doc. 23825) (“PTO

65”), which required B1 plaintiffs to answer four questions regarding the type and scope of the

damages and causation they alleged in their respective cases. PTO 65 (Rec. Doc. 23825), at 2-3.

Responses were required to be filed in a verified statement, signed by the plaintiff asserting the

damages. Id. at 3. In response, the Toups Cooperatives made PTO 65 submissions asserting

damages, such as the following:

               I claim the payment of $11,631.00 USD per each one of the 352
               fishermen I represent for economic and compensatory damages
               because of all economic problems that have severely impacted our
               lives until the present time. . . . The economic losses per each
               member of the group of fishermen I represent is for $11,631.00
               USD.




                                                5
  Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 6 of 17




(Case No. 16-5310, Rec. Doc. 8-2), at 1 of 11 (claiming $11,631 in losses per fisherman on behalf

of 352 fishermen). Each of the 40 Toups Cooperatives asserted either (a) $11,631, (b) $10,867,

(c) $10,226, (d) $9,672, or (e) $5,510 in losses per fisherman. See, e.g., id.; (Case No. 16-4706,

Rec. Doc. 8-2), at 1 of 11 (claiming $10,867 in losses per fisherman on behalf of 2,137 fishermen);

(Case No. 16-4730, Rec. Doc. 9-2), at 1 of 11 (claiming $10,226 in losses per fisherman on behalf

of 194 fishermen); (Case No. 16-4783, Rec. Doc. 8-2), at 1 of 12 (claiming $9,672 in losses per

fisherman on behalf of 804 fishermen); (Case. No. 16-4762, Rec. Doc. 8-2), at 1 of 11 (claiming

$5,510 in losses per fisherman on behalf of 1,449 fishermen); Ex. B, List of Mexican Plaintiffs

Asserting Claims in Violation of PTO 60. Each of those submissions went on to describe how its

alleged losses per fisherman had been calculated, making clear the plaintiff cooperative was

claiming each of its member fishermen’s full alleged losses, instead of the cooperative’s loss as its

own individual entity. Each of the Toups Cooperatives multiplied its alleged losses per fisherman

by the number of fishermen in that cooperative, then doubled that number to arrive at its total

alleged damages. See, e.g., (Case No. 16-4706, Rec. Doc. 8-1), at 2 of 5.


                                          ARGUMENT

       As a matter of law, the 115 Mexican Plaintiffs have no valid claims against BP. The

Mexican Plaintiffs’ OPA claims fail because the Mexican Plaintiffs have not satisfied the

requirements that Congress imposed on foreign claimants in enacting OPA. Additionally, their

federal maritime law claims must be dismissed because OPA displaces the availability of maritime

law remedies to foreign claimants. The 40 Toups Cooperatives’ B1 claims fail for the additional

reason that they are improper mass claims brought on behalf of thousands of individual plaintiffs

in violation of PTO 60.




                                                 6
     Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 7 of 17




I.      The Mexican Plaintiffs cannot state a claim under OPA.

        The Mexican Plaintiffs cannot state a claim under OPA because “foreign claimants may

recover under OPA only in select situations,” not applicable here. In re Deepwater Horizon, 835

F. Supp. 2d at 181, (Barbier, J.) (quoting 33 U.S.C. § 2707(a)(1)). Specifically, in addition to

“satisfying the other requirements” of OPA, a “foreign claimant shall demonstrate” one of two

criteria: (1) “recovery is authorized by a treaty or executive agreement between the United States

and the claimant’s country,” or (2) “the Secretary of State, in consultation with the Attorney

General and other appropriate officials, has certified that the claimant’s country provides a

comparable remedy for United States claimants.” 33 U.S.C. § 2707(a)(1)(B). The Mexican

Plaintiffs cannot satisfy either of these requirements.

        A.     Recovery is not authorized by a treaty or executive agreement between the
               United States and Mexico.

        Plaintiffs cannot identify any “treaty or executive agreement” between the United States

and Mexico authorizing their “recovery” under OPA. See 33 U.S.C. § 2707(a)(1)(B). Other

Mexican plaintiffs have already tried unsuccessfully to identify any such treaties or executive

agreements, and this Court determined that none of them create a basis for Mexican claimant

recovery under OPA. Specifically, the Mexican States relied on four treaties:

             Agreement of Cooperation Between the United States of America and the United
              Mexican States Regarding Pollution of the Marine Environment by Discharges of
              Hydrocarbons and Other Hazardous Substances, Mex.-U.S., July 24, 1980, 32
              U.S.T. 5899 (available on Westlaw, 1981 WL 375827);

             Convention for the Protection and Development of the Marine Environment of the
              Wider Caribbean Region and Protocol Concerning Co-operation in Combating Oil
              Spills in the Wider Caribbean Region, Mar. 24, 1983, T.I.A.S. No. 11,085 (available
              on Westlaw, 1986 WL 193162);

             Protocol of 1992 to Amend the International Convention on Civil Liability for Oil
              Pollution Damage, 1969, Nov. 27, 1992, 1956 U.N.T.S. 225, available at
              http://www.admiraltylawguide.com/conven/protocivilpol1992.html (last visited
              March 7, 2019); and

                                                  7
    Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 8 of 17




               Treaty on Maritime Boundaries between the United Mexican States and the United
                States of America, U.S.-Mex., May 4, 1978, 17 I.L.M. 1073 (1978), available at
                http://www2.ecolex.org/server2neu.php/libcat/docs/TRE/Full/Other/TRE-
                149163.pdf (last visited March 7, 2019).

See In re Deepwater Horizon, 835 F. Supp. 2d. at 181-82. This Court determined that “none of

these authorize [the Mexican States’] recovery under OPA.” Id.1 Three of the treaties did not

“deal with the recovery of removal costs or damages” from oil spills, and the United States had

not ratified the fourth. Id. Because none of these treaties satisfied § 2707(a)(1)(B), this Court

dismissed the Mexican States’ OPA claims. Id.

         The Mexican States were unable to identify a treaty or executive agreement entitling them

to make a claim under OPA because no such treaty or executive agreement exists. Thus, like the

Mexican States, the Mexican Plaintiffs cannot satisfy the “treaty or executive agreement”

requirement of § 2707(a)(1)(B).

         B.      The Secretary of State has not certified that Mexico provides a comparable
                 remedy to United States claimants.

         Nor can the Mexican Plaintiffs establish that “the Secretary of State, in consultation with

the Attorney General and other appropriate officials, has certified that the claimant’s country

provides a comparable remedy for United States claimants.” 33 U.S.C. § 2707(a)(1)(B). This

requirement cannot be satisfied through evidence that the claimant’s country provides a

comparable remedy for United States claimants in the view of a court in the first instance; the

Secretary of State’s certification is mandatory. See Mar. 6, 2018 Order & Reasons Dismissing

Yucatán Claims (Rec. Doc. 24119). In other words, the certification commits the question of

comparable remedies in Mexico to the Executive Branch.



1
     Although these three Mexican State plaintiffs unsuccessfully challenged other aspects of this decision, they
     notably did not challenge the finding that these treaties did not satisfy OPA’s requirements.


                                                        8
    Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 9 of 17




          And no such certification exists. As this Court recently observed, the Secretary of State

has not certified that Mexico provides a remedy for United States claimants that is comparable to

the remedies available under OPA. Id. at 2. Accordingly, the Mexican Plaintiffs cannot satisfy

§ 2707(a)(1)(B), and their OPA claims should be dismissed.

II.       The Mexican Plaintiffs cannot assert maritime law claims.

          The Mexican Plaintiffs may not circumvent OPA’s comprehensive liability scheme by

asserting general maritime law claims. By enacting OPA, Congress wholly displaced federal

maritime law with respect to oil spill liability for foreign claimants.2

          As an initial matter, unlike the presumption against preemption that applies to state law,

there is a presumption favoring displacement of federal common law when a federal statute is

enacted. See, e.g., City of Milwaukee v. Illinois and Michigan, 451 U.S. 304, 312-17 (1981)

(“[W]hen the question is whether federal statutory or federal common law governs, . . . ‘we start

with the assumption’ that it is for Congress, not federal courts, to articulate the appropriate

standards to be applied as a matter of federal law.”); Am. Elec. Power Co. v. Connecticut, 564 U.S.

410, 423 (2011) (“Legislative displacement of federal common law does not require the ‘same sort

of evidence of a clear and manifest [congressional] purpose’ demanded for preemption of state

law.”). That presumption in favor of displacement applies here.




2
      In 2011, this Court ruled that OPA does not displace punitive damages available under maritime law. The relief
      sought in this motion is consistent with that ruling because, as explained below, (i) in § 2707(a), Congress
      “directly address[ed]” the issue of whether and to what extent foreign claimants could recover for damages
      resulting from an oil spill and (ii) allowing foreign claimants to evade OPA’s requirements for foreign claimants
      “would frustrate the OPA liability scheme.” In re Deepwater Horizon, 808 F. Supp. 2d 943, 958–62 (E.D. La.
      2011) (finding no displacement of punitive damages because OPA “does not mention punitive damages” and
      allowing punitive damages under the circumstances would not “frustrate the OPA liability scheme”). In any
      event, the Fifth Circuit has since held that OPA does displace maritime law claims. United States v. Am.
      Commercial Lines, L.L.C., 759 F.3d 420 (5th Cir. 2014). BP reserves all of its rights to continue litigating its
      position in appropriate cases that OPA displaces all maritime causes of action seeking recovery for the types of
      economic damages, cost recovery, and other types of damages offered to claimants under OPA.


                                                           9
    Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 10 of 17




         Building on the Clean Water Act, 33 U.S.C. § 1251 et seq., “OPA prescribes a

supplemental, comprehensive federal plan for handling oil spill responses, allocating responsibility

among participants, and prescribing reimbursement for cleanup costs and injuries to third parties.”

Am. Commercial Lines, 759 F.3d at 424 (quoting In re Deepwater Horizon, 745 F.3d 157, 168 (5th

Cir. 2014) and S.Rep. No. 101–94, at 9 (1989), reprinted in 1990 U.S.C.C.A.N. 722, 730); see

also Tanguis v. M/V Westchester, 153 F. Supp. 2d 859, 867 (E.D. La. 2001) (“OPA represents

Congress’s attempt to provide a comprehensive framework in the area of marine oil pollution.”).

This comprehensive framework displaces federal maritime law because, like any other type of

federal common law, maritime law is “subject to the paramount authority of Congress.” New

Jersey v. New York, 283 U.S. 336, 348 (1931); see also Nw. Airlines, Inc. v. Transp. Workers

Union of Am., AFL-CIO, 451 U.S. 77, 97 (1981) (“The presumption that a remedy was deliberately

omitted from a statute is strongest when Congress has enacted a comprehensive legislative

scheme[.]”); Am. Elec. Power, 564 U.S. at 423-24 (“[I]t is primarily the office of Congress, not

the federal courts, to prescribe national policy.” ).

         Relying on these principles, the Fifth Circuit recently held that “OPA provides the

exclusive source of law for an action involving a responsible party’s liability” for matters governed

by OPA, thereby displacing maritime law. Am. Commercial Lines, 759 F.3d at 424 (emphasis

added); see also In re Settoon Towing, L.L.C., 859 F.3d 340, 351 (5th Cir. 2017) (“OPA’s ‘new

scheme includes new remedies, which, in many respects, preempt traditional maritime

remedies.’”) (emphasis added) (quoting Tanguis, 153 F. Supp. 2d at 867).3 The Fifth Circuit’s




3
     Courts sometimes erroneously use the terminology of “preemption” (or cognate terms) when they are issuing
     displacement rulings. Displacement refers to a federal statute superseding federal common law, whereas
     preemption refers to a federal statute superseding state law of any type—statutory, regulatory, or common law.
     See, e.g., Am. Commercial Lines, 759 F.3d at 422 n.1.


                                                        10
 Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 11 of 17




ruling in American Commercial Lines builds on a long history of courts concluding that OPA

displaces judge-made maritime claims. See, e.g., South Port Mar., LLC v. Gulf Oil Ltd. P’ship,

234 F.3d 58, 65 (1st Cir. 2000) (Congress intended for OPA “to supplant the existing general

admiralty and maritime law”); Gabarick v. Laurin Mar. (Am) Inc., 623 F. Supp. 2d 741, 750 (E.D.

La. 2009) (“OPA preempts general maritime law claims that are recoverable under OPA.”);

Clausen v. M/V New Carissa, 171 F. Supp. 2d 1127, 1133-34 & n.4 (D. Or. 2001) (“OPA provides

the exclusive federal remedy for property damage claims resulting from oil spills . . . .”); Nat’l

Shipping Co. of Saudi Arabia v. Moran Mid-Atlantic Corp., 924 F. Supp. 1436, 1447 (E.D. Va.

1996) (“OPA clearly preempts maritime law as to recovery of cleanup expenses and the cost of

compensating injured persons.”), aff’d 122 F.3d 1062 (4th Cir. 1997). See also In re Deepwater

Horizon, MDL No. 2179, 2012 WL 5960192, at *11 (E.D. La. Nov. 28, 2012) (“Positive federal

law also may displace judicially-created federal maritime law, i.e. general maritime law.”).

       OPA’s maritime law “savings clause” further demonstrates that OPA displaces maritime

law, “in that [the clause] permits the admiralty and maritime law claims ‘except as otherwise

provided in [the] Act.’” In re Settoon Towing LLC, Civil Action No. 07-1263, 2009 WL 4730971,

at *3 (E.D. La. Dec. 4, 2009) (emphasis added) (quoting 33 U.S.C. § 2751(e)). “The emphasized

language shows that the admiralty claims that are preserved are those that are not addressed in the

OPA.” In re Settoon Towing, 859 F.3d at 351. Section 2751(e) is not a “supremacy clause [that]

advanc[es] general maritime law over the express provisions of the OPA.” Id.; accord Am.

Commercial Lines, 759 F.3d at 425-26; see also 33 U.S.C. § 2702(a) (stating that OPA applies

“[n]otwithstanding any other provision or rule of law”).

       With respect to the Mexican Plaintiffs’ maritime law claims, OPA’s express provisions

displace maritime law. The § 2707(a)(1)(B) “language is plain.” Mar. 6, 2018 Order & Reasons



                                                11
 Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 12 of 17




Dismissing Yucatán Claims (Rec. Doc. 24119), at 3. To allow foreign claimants to assert maritime

law claims would “frustrate the statutory scheme” by rendering OPA’s recovery requirements for

foreign claimants entirely meaningless. Am. Commercial Lines, 759 F.3d at 425; see also Miles v.

Apex Mar. Corp., 498 U.S. 19, 32 (1990) (holding that “courts are not free to ‘supplement’

Congress’s answer so thoroughly that the Act becomes meaningless”) (citing Mobil Oil, 436 U.S.

at 625); Nw. Airlines, Inc., 451 U.S. at 96 (“Even in admiralty, . . . where the federal judiciary’s

lawmaking power may well be at its strongest, it is our duty to respect the will of Congress.”).

Congress would not have enacted a comprehensive scheme for oil spill liability and placed strict

conditions on foreign claimants, if foreign claimants could evade those conditions simply by

pleading their claims under federal maritime law. See, e.g., Gabarick, 623 F. Supp. 2d at 747

(“OPA explicitly states the damages to which it applies and the remedy to be pursued. The courts

are to recognize this direct answer of Congress rather than seek to subvert it by allowing pursuit

of the types of claims covered by OPA under the general maritime law . . . .”).

       Moreover, recognizing common law claims here would upset Congress’s international

policymaking. OPA’s limitations for foreign claimants demonstrate a concern for diplomatic

comity and reciprocity. As discussed in Section I above, the United States has not authorized

claimants from Mexico to recover under OPA. This Court should not allow the Mexican Plaintiffs

to evade the diplomatic restrictions embodied in OPA by simply bringing suit under maritime law.

Such an end-run around U.S. international policy would “frustrate” OPA’s complex and carefully

balanced framework. Am. Commercial Lines, 759 F.3d at 425.

       To summarize, OPA displaces maritime law and provides the exclusive remedy for foreign

claimants asserting damages in a United States court for an oil spill that occurred in United States

waters. Accordingly, BP respectfully requests that this Court dismiss all of the Mexican Plaintiffs’



                                                12
    Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 13 of 17




maritime law claims, as mandated by Congress’s legislative enactment, the United States’ ongoing

foreign policy, and Fifth Circuit jurisprudence.

III.       The 40 Toups Cooperatives assert mass claims, in violation of PTO 60.

           In addition to the reasons discussed above, the 40 Toups Cooperatives’ claims should be

dismissed because they expressly violate PTO 60. See Ex. B, List of Mexican Plaintiffs Asserting

Claims in Violation of PTO 60.4 As the Toups Cooperatives make clear in their PTO 65 sworn

statements, they seek to assert generic, unsworn economic damage claims on behalf of thousands

of fishermen under the guise of 40 lawsuits that each only name a single fishing cooperative, in an

attempt to evade the Court’s prior order.

           “The court has broad discretion and inherent authority to manage its docket; that discretion

includes the power to dismiss a case for a party’s failure to obey the court’s orders.” In re

Deepwater Horizon, 713 F. App’x at 362 (affirming dismissal of claims for non-compliance with

PTO 60 in this MDL) (citing Sims v. ANR Freight System, Inc., 77 F.3d 846, 849 (5th Cir. 1996);

Woodson v. Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir. 1995)). In addition, “there is a special

deference required in the context of an MDL.” In re Deepwater Horizon, 907 F.3d at 235 (likewise

affirming dismissal of claims for non-compliance with PTO 60 in this MDL). Consistent with this

authority, in PTO 60, the Court required each plaintiff wishing to preserve its B1 claims to file an

individual complaint and sworn statement asserting those claims. PTO 60 (Rec. Doc. 16050), ¶ 6.

Repeatedly thereafter, the Court ruled that each remaining B1 plaintiff must pursue its own

individual damages by means of its own individual lawsuit. See, e.g., June 7, 2016 Show Cause

Order (Rec. Doc. 18724), ¶ 4 (ordering plaintiffs who had filed Mass Joinder complaints in


4
       BP does not waive arguments that other cooperatives are in violation of PTO 60 and, to the extent that any other
       Mexican Plaintiffs assert claims on behalf of multiple individuals or entities, rather than asserting claims only for
       their own losses, the Court likewise should dismiss those claims for violating PTO 60.


                                                             13
 Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 14 of 17




response to PTO 60 to show cause why their B1 claims should not be dismissed); July 14, 2016

Order Re: Compliance with PTO 60 (Rec. Doc. 20996), ¶ 1 (striking any “embedded class

allegations” in PTO 60-compliant plaintiffs’ complaints and ruling that “only the individual

Plaintiff claims are [deemed] compliant with PTO 60 and can continue”); Dec. 16, 2016 Order &

Reasons (Rec. Doc. 22003) (deeming the Toups Cooperatives PTO 60-compliant based on their

representation that they were pursuing each lawsuit solely on behalf of a single fishing cooperative

and had “deleted any reference to a list of other individuals”) (quoting July 27, 2016 Reply to BP’s

Obj. (Rec. Doc. 21269), at ¶ 2). Indeed, this Court dismissed the claims of other Mexican fishing

cooperatives and their members (also represented by Toups) for violating PTO 60 by asserting

mass claims—in that instance, on behalf of nearly 24,000 class members. Dec. 16, 2016 Order &

Reasons (Rec. Doc. 22003), at 22. And, the Fifth Circuit affirmed that ruling. In re Deepwater

Horizon, 713 F. App’x at 363.

       After initially defying PTO 60 by filing Mass Joinder complaints, the Toups Cooperatives

changed their tactic—clearly in an effort to evade the Court’s order by another method. At the

time, the Toups Cooperatives represented that they had amended their complaints to no longer be

Mass Joinder complaints, and instead had limited each to a single fishing cooperative plaintiff,

and assured the Court they were not asserting claims on behalf of multiple plaintiffs per lawsuit.

See Dec. 16, 2016 Order & Reasons (Rec. Doc. 22003), at 8-10. Those assurances have been

revealed to be untrue, as their PTO 65 filings demonstrate that, in fact, these “single fishing

cooperative” plaintiffs now seek to recover individualized damages for anywhere from 39 to 2,137

fishermen for each cooperative. Each of the Toups Cooperatives has filed a PTO 65 statement

impermissibly asserting losses allegedly suffered by each of its member fishermen. See, e.g., (Case

No. 16-5310, Rec. Doc. 8-2), at 1 of 11 (claiming $11,631 in losses per fisherman on behalf of 352



                                                14
 Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 15 of 17




fishermen); (Case No. 16-4706, Rec. Doc. 8-2), at 1 of 11 (claiming $10,867 in losses per

fisherman on behalf of 2,137 fishermen); (Case No. 16-4730, Rec. Doc. 9-2), at 1 of 11 (claiming

$10,226 in losses per fisherman on behalf of 194 fishermen); (Case No. 16-4783, Rec. Doc. 8-2),

at 1 of 12 (claiming $9,672 in losses per fisherman on behalf of 804 fishermen); (Case. No. 16-

4762, Rec. Doc. 8-2), at 1 of 11 (claiming $5,510 in losses per fisherman on behalf of 1,449

fishermen). These plaintiffs should not be allowed to circumvent PTO 60’s unequivocal mandate

by using fishing cooperatives as “representatives” to bring back-door mass joinder actions. See

Dec. 16, 2016 Order & Reasons (Rec. Doc. 22003), at 22 (rejecting the argument that each class

complaint was “brought by one class representative on behalf of a class”) (emphasis omitted)

(quoting July 28, 2016 Pls’ Reply to BP’s Obj. to Show Cause Submissions (Rec. Doc. 21330), at

2).

       Because the Toups Cooperatives assert mass claims that violate PTO 60, their B1 claims

should be dismissed.


                                         CONCLUSION

       For the foregoing reasons, and as discussed more specifically in Sections I and II above,

BP respectfully requests that the Court dismiss with prejudice the B1 claims of the Mexican

Plaintiffs identified on Exhibit A. Additionally, for the separate and independent reasons discussed

in Section III above, BP respectfully requests that the Court dismiss with prejudice the B1 claims

of the 40 Toups Cooperatives identified on Exhibit B.




                                                15
Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 16 of 17




March 7, 2019                     Respectfully submitted,

                                  /s/ Don Haycraft
                                  Don Haycraft (Bar #14361)
                                  R. Keith Jarrett (Bar # 16984)
                                  LISKOW & LEWIS
                                  One Shell Square
                                  701 Poydras Street, Suite 5000
                                  New Orleans, Louisiana 70139-5099
                                  Telephone: (504) 581-7979
                                  Fax No. (504) 556-4108

                                  Matthew T. Regan, P.C.
                                  J. Andrew Langan, P.C.
                                  Kristopher S. Ritter
                                  KIRKLAND & ELLIS LLP
                                  300 North LaSalle Street
                                  Chicago, IL 60654
                                  Telephone: (312) 862-2000
                                  Fax: (312) 862-2200

                                  Christopher W. Keegan
                                  Ashley Littlefield
                                  Anna Terteryan
                                  KIRKLAND & ELLIS LLP
                                  555 California Street
                                  San Francisco, CA 94104
                                  Telephone: (415) 439-1400

                                  Attorneys for BP America Production Company
                                  and BP Exploration & Production Inc.




                                   16
 Case 2:10-md-02179-CJB-DPC Document 25477-1 Filed 03/07/19 Page 17 of 17




                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing BP’s Memorandum in Support of Its

Dispositive Motion as to the B1 Claims of Mexican Plaintiffs has been served on All Counsel

by electronically uploading the same to File & ServeXpress in accordance with Pretrial Order No.

12, as amended, and that the foregoing was electronically filed with the Clerk of Court of the

United States District Court for the Eastern District of Louisiana by using the CM/ECF System,

which will send a notice of electronic filing in accordance with the procedures established in MDL

2179, on this 7th day of March, 2019.



                                                     /s/ Don Haycraft
                                                     Don Haycraft




                                               17
